 1                              UNITED STATES DISTRICT COURT
 2                                     DISTRICT OF NEVADA
 3
 4   MANUEL MELENDEZ,                                       Case No.: 2:15-cv-02076-JAD-VCF
 5          Petitioner                                      Order Striking Fugitive Document
 6   v.                                                                 [ECF No. 53]
 7   DWIGHT NEVEN, et al.,
 8          Respondents
 9         Petitioner in this action has filed a pro se “motion for recognition of judicial notice.”
10 Petitioner, however, is represented by counsel in this matter. In general, where petitioner is
11 represented by counsel, only counsel may file pleadings. See, e.g., Rosenblum v. Campbell, 370
12 Fed. App’x 782, 783 (9th Cir. 2010). IT IS THEREFORE ORDERED that the pro se motion for
13 judicial notice [ECF No. 53] is DENIED as an unauthorized filing.
14         IT IS SO ORDERED.
15 Dated: December 11, 2018
16                                                              _______________________________
                                                                U.S. District Judge Jennifer A. Dorsey
17
18
19
20
21
22
23
24
25
26
27
28

                                                     1
